Case 1:21-cv-21396-KMM Document 1 Entered on FLSD Docket 04/12/2021 Page 1 of 10




                                  UNITED STATES DISTRICT COURT
                                  SOUTHERN DISTRICT OF FLORIDA
                                         MIAMI DIVISION

                                               CASE NO.:

     JESUS GONZALEZ

            Plaintiff,
     vs.

     HOME DEPOT U.S.A. INC.
     d/b/a Home Depot USA 6856, and
     KIMZAY OF FLORIDA, INC.

                    Defendants.
                                                    /

                            COMPLAINT FOR INJUNCTIVE RELIEF

            Plaintiff Jesus Gonzalez (“Plaintiff”), by and through his undersigned counsel,

     hereby sues Defendant Home Depot U.S.A. Inc. doing business as Home Depot USA 6856

     and Defendant Kimzay of Florida, Inc. for injunctive relief pursuant to 42 U.S.C. §§12181-

     12189 of the Americans with Disabilities Act (“ADA”) and 28 C.F.R. Part 36 and alleges:

                                            JURISDICTION

            1.      This is an action for declaratory and injunctive relief pursuant to Title III of

     the Americans with Disabilities Act (“ADA”) 42 U.S.C. §§12181-12189. This Court is

     vested with original jurisdiction under 28 U.S.C. §1331.

            2.      Venue is proper in the Court, pursuant to 28 U.S.C. §1391(b) in that all

     events giving rise to this lawsuit occurred within the Southern District of Florida and the

     subject premises is located within the jurisdiction of this Court.

            3.      Defendants are authorized to conduct, and are conducting, business within

     the State of Florida and within the jurisdiction of this court.
Case 1:21-cv-21396-KMM Document 1 Entered on FLSD Docket 04/12/2021 Page 2 of 10




                                                PARTIES

            4.       Plaintiff Jesus Gonzalez is a resident of the state of Florida. Plaintiff suffers

     from what constitutes a “qualified disability” under the ADA as he is disabled with

     neuropathy and nerve damage due to radiation and utilizes a wheelchair for mobility.

     Plaintiff’s disability is defined in 42 US Code §12102(1)(A), (2) and in 28 C.F.R.

     §36.105(b)(2) and 28 C.F.R. §36.105(2)(iii)(D).

            5.       Defendant Home Depot U.S.A., Inc. (also referenced as “Defendant Home

     Depot,” “tenant,” “operator,” lessee” or “co-Defendant”) is a foreign corporation registered

     in Florida, and is a subsidiary of The Home Depot, Inc. which is a NYSE publicly traded

     corporation on the S&P 100 and 500 which has retail operations throughout the United

     States, Canada and Mexico.

            6.       Defendant Kimzay of Florida, Inc. (also referenced as “Defendant Landlord,”

     “Lessor,” “Owner,” or “co-Defendant”) is the owner of real property identified as Folio 01-

     4116-048-0010 which is a commercial strip mall which has been sub-divided for individual

     tenants.

                                                 FACTS

            7.       A portion of the commercial space encompassing within Defendant

     Landlord’s strip mall is identified as 2999 SW 32 Avenue, Miami, Florida 33133. At all

     times material hereto, this portion of the strip mall has been leased to co-Defendant Home

     Depot (the lessee). The lessee in turn has operated its Home Depot store 6856 within that

     leased space.

            8.       The parent company to Defendant Home Depot (The Home Depot, Inc.) is

     the largest home improvement retailer in the United States. In 2019, it reported revenue in




                                                     2
Case 1:21-cv-21396-KMM Document 1 Entered on FLSD Docket 04/12/2021 Page 3 of 10




     excess of $110 billion USD and assets of over $51 billion USD. The Home Depot sells

     lumber, paint, plumbing supplies, lighting, kitchen appliances, carpeting, storm windows,

     and about anything else you can imagine for home improvement projects. In addition, many

     Home Depot locations contain a nursery which sells house plants and outdoor landscaping

     greenery. Accordingly, Home Depot 6856 is a place of public accommodation pursuant to

     42 U.S.C. §12181(7)(E) since it is a hardware store and an “other” sales establishment.

     Home Depot 6856 is also referenced as a “hardware store” or “place of public

     accommodation.”

            9.      At all times material hereto, Defendant Home Depot was (and is) a company

     owning and operating hardware stores under the “Home Depot” brand which are open to the

     public. Each of the Defendant’s hardware stores (including Home Depot 6856 located at

     2999 SW 32 Avenue) is a place of public accommodation subject to the requirements of

     Title III of the ADA and its implementing regulation; 42 U.S.C. §12182, §12181(7)(E) and

     28 C.F.R. §36.104(5).

            10.     As the operator of hardware stores which are open to the public, Defendant

     Home Depot is defined as a “Public Accommodation" within meaning of Title III because it

     is   a private entity which owns, or operates             a   hardware store; 42 U.S.C.

     §12182, §12181(7)(E); 28 C.F.R. §36.104(5).

            11.     Due to the close proximity to Plaintiff’s home to the 2999 SW 32 Avenue

     Home Depot 6856 location, on March 14, 2021 Plaintiff went to Home Depot 6856 with the

     intent of purchasing items for his home.

            12.     While Plaintiff was shopping in Home Depot 6856, he went to the restroom

     and while in the restroom Plaintiff met multiple areas of inaccessibility due to the fact that




                                                   3
Case 1:21-cv-21396-KMM Document 1 Entered on FLSD Docket 04/12/2021 Page 4 of 10




     he perambulates with the assistance of a wheelchair.

             13.       Due to the inaccessible restroom facilities, Plaintiff has been denied full and

     equal access by the operator/lessee of that hardware store (Defendant Home Depot) and by

     the owner/lessor of the commercial property which houses the hardware store (Defendant

     Landlord).

             14.       On information and belief, Defendant Home Depot is well aware of the ADA

     and the need to provide for equal access in all areas of its hardware stores. Therefore, its

     failure to reasonably accommodate mobility impaired and disabled patrons by insuring that

     its Home Depot 6856 hardware store is fully accessible is/was willful, malicious, and

     oppressive and in complete disregard for the Civil Rights of the Plaintiff and in violation of

     28 C.F.R. §36.303.

             15.       As the owner of commercial real property which is operated as a hardware

     store open to the public, Defendant Kimzay of Florida, Inc. is also a “Public

     Accommodation” pursuant to 42 U.S.C. §12181(7)(E) and 28 C.F.R. §36.104(5). On

     information and belief, as an investor and owner of a large commercial property being used

     as a public accommodation, Defendant Kimzay of Florida, Inc. is aware of the ADA and the

     need to provide for equal access in all areas of its commercial properties which are open to

     the public.

             16.       As a result of the joint and several discrimination by Defendants, Plaintiff

     has suffered loss of dignity, mental anguish and other tangible injuries and has suffered an

     injury-in-fact.

             17.       Plaintiff continues to desire to patronize the Home Depot 6856 located at

     2999 SW 32 Avenue which is near his home and convenient to him, but continues to be




                                                      4
Case 1:21-cv-21396-KMM Document 1 Entered on FLSD Docket 04/12/2021 Page 5 of 10




     injured in that he continues to be discriminated against due to the barriers to access within

     that place of public accommodation, all which are in violation of the ADA.

            18.     Any and all requisite notice has been provided.

            19.     Plaintiff has been obligated to retain the civil rights law office of J. Courtney

     Cunningham, PLLC and has agreed to pay a reasonable fee for services in the prosecution of

     this cause, including costs and expenses incurred. Plaintiff is entitled to recover those

     attorney’s fees, costs and expenses from the Defendant pursuant to 42 U.S.C. §12205.

                    COUNT I – VIOLATIONS OF TITLE III OF THE ADA

            20.     The ADA was enacted and effective as of July 26, 1990 and ADA legislation

     has been protecting disabled persons from discrimination due to disabilities since that time.

     Since 30 years have passed since enactment of the ADA, public accommodations and places

     of public accommodation have had adequate time for compliance.

            21.     Congress explicitly stated that the purpose of the ADA was to:

            (i)     provide a clear and comprehensive national mandate for the
                     elimination of discrimination against individuals with disabilities;

            (ii)    provide clear, strong, consistent, enforceable standards addressing
                     discrimination against individuals with disabilities; and,

            (iii)   invoke the sweep of congressional authority, including the power to
                     enforce the fourteenth amendment and to regulate commerce, in
                     order to address the major areas of discrimination faced on a daily
                     by people with disabilities.

     42 U.S.C. §12101(b)(1)(2) and (4).

            22.     Prior to the filing of this lawsuit, Plaintiff personally visited the Home Depot

     6856, however Plaintiff was denied adequate accommodation because, as a disabled

     individual who utilizes a wheelchair for mobility, Plaintiff met architectural barriers when

     he went to the restroom at the hardware store. Therefore, Plaintiff has suffered an injury in



                                                    5
Case 1:21-cv-21396-KMM Document 1 Entered on FLSD Docket 04/12/2021 Page 6 of 10




     fact.

             23.    Defendant Home Depot          (lessee/operator of Home Depot 6856) and

     Defendant Landlord (owner/lessor) have discriminated (and continue to discriminate)

     against Plaintiff by denying full and equal access to, and full and equal enjoyment of, goods,

     services, facilities, privileges, advantages and/or accommodations at the hardware store, in

     derogation of 42 U.S.C. §12101 et. seq., and as prohibited by 42 U.S.C. §12182 et. seq. by

     failing to barriers to access pursuant to 42 U.S.C. §12182(b)(2)(a)(iv), where such removal

     is readily achievable.

             24.    Plaintiff has been unable to, and continues to be unable to, enjoy full and

     equal safe access to, and the benefits of, the accommodations and services offered at the

     Home Depot 6856 hardware store.

             25.    Defendants are jointly and singularly governed by the ADA and must be in

     compliance therewith. Defendants have jointly and severally discriminated against Plaintiff,

     a disabled patron, in derogation of 28 C.F.R. Part 36.

             26.    Pursuant to the mandates of 42 U.S.C. §12134(a), on July 26, 1991 (as

     amended), the Department of Justice, Office of the Attorney General, promulgated Federal

     Regulations to implement the requirements of the ADA, known as the Americans with

     Disabilities Act Accessibility Guidelines (hereinafter “ADAAG”), 28 C.F.R. Part 36, under

     which said Department may obtain civil penalties of up to $75,000 for the first violation and

     $150,000 for any subsequent violation.

             27.    The commercial space which            is   owned by     Defendant Landlord

     (owner/lessor) which houses Home Depot 6856 is operated by Defendant Home Depot

     (tenant/lessee). This commercial space is in violation of 42 U.S.C. §12181 et. seq., the ADA




                                                   6
Case 1:21-cv-21396-KMM Document 1 Entered on FLSD Docket 04/12/2021 Page 7 of 10




     and 28 C.F.R. §36.302 et. seq., and both the owner/lessor and the tenant/lessee are

     discriminating against the Plaintiff as a result of inter alia, the following specific violations:

                    i.      As to Defendant Home Depot (lessee/operator) and Defendant

     Landlord (owner/lessor of the property) (jointly and severally), Plaintiff could not use the

     lavatory outside the stall without assistance, as the lavatory does not have sufficient knee

     clearance above the finished floor to bottom leading edge of fixture at 8" horizontal

     projection. This is a violation of Section 4.19.2 of the ADAAG and Section 606.2 of the

     2010 ADA Standards of Accessible Design.

                   ii.      As to Defendant Home Depot (lessee/operator) and Defendant

     Landlord (owner/lessor of the property) (jointly and severally), Plaintiff was exposed to a

     cutting/burning hazard because the lavatory pipes and water supply lines are not completely

     wrapped (outside the stall) which is in violation of Section 4.19.4 of the ADAAG and

     Section 606.5 of the 2010 ADA Standards of Accessible Design, because the lavatory pipes

     are not fully wrapped or maintained.

                  iii.      As to Defendant Home Depot (lessee/operator) and Defendant

     Landlord (owner/lessor of the property) (jointly and severally), Plaintiff could not enter the

     accessible stall without assistance, as the required maneuvering clearance was not provided

     since the stall partition does not provide the required maneuvering clearance on the “pull”

     side of the door. This is a violation of Section 4.13.6 of the ADAAG and Section 404.2.4 of

     the 2010 ADA Standards of Accessible Design

                  iv.       As to Defendant Home Depot (lessee/operator) and Defendant

     Landlord (owner/lessor of the property) (jointly and severally), Plaintiff had difficulty

     closing the accessible stall door, as it is missing pull handles, in violation of Sections 4.27.4




                                                     7
Case 1:21-cv-21396-KMM Document 1 Entered on FLSD Docket 04/12/2021 Page 8 of 10




     of the ADAAG and Sections 604.8.1.2 of the 2010 ADA Standards of Accessible Design, as

     the toilet compartment (stall) door does not provide pull handles on both sides of the door

     near the latch.

                    v.           As to Defendant Home Depot (lessee/operator) and Defendant

     Landlord (owner/lessor of the property) (jointly and severally), Plaintiff could not use the

     lavatory inside the accessible stall without assistance, as knee clearance was not provided

     above the finished floor to the bottom leading edge of fixture at 8" horizontal projection.

     This is a violation of Section 4.19.2 of the ADAAG and Section 606.2 of the 2010 ADA

     Standards of Accessible Design.

                   vi.           As to Defendant Home Depot (lessee/operator) and Defendant

     Landlord (owner/lessor of the property) (jointly and severally), Plaintiff was exposed to a

     cutting/burning hazard because the lavatory pipes and water supply lines are not completely

     wrapped (inside the accessible stall) which is in violation of Section 4.19.4 of the ADAAG

     and Section 606.5 of the 2010 ADA Standards of Accessible Design, because the lavatory

     pipes are not fully wrapped or maintained.

                   vii.          As to Defendant Home Depot (lessee/operator) and Defendant

     Landlord (owner/lessor of the property) (jointly and severally), Plaintiff could not use the

     Coat hook without assistance, as it is not mounted at the required location in violation of

     Section 4.2.5 of the ADAAG and Section 308.2.1 of the 2010 ADA Standards of Accessible

     Design.

             28.          Pursuant to 42 U.S.C. §12101et seq., and 28 C.F.R. §36.304, the Defendants

     are required to make the Home Depot 6856 hardware store commercial space accessible to

     persons with disabilities since January 28, 1992. Defendants have jointly and severally




                                                       8
Case 1:21-cv-21396-KMM Document 1 Entered on FLSD Docket 04/12/2021 Page 9 of 10




     failed to comply with this mandate.

            29.     Pursuant to 42 U.S.C. §12188, this Court is vested with the authority to grant

     Plaintiff injunctive relief, including an order to alter the commercial property and the

     hardware store therein such that it is made readily accessible to, and useable by, individuals

     with disabilities to the extent required by the ADA.

            WHEREFORE, Plaintiff Jesus Gonzalez hereby demands judgment against the

     Defendant Kimzay of Florida, Inc. (owner and lessor of the commercial property) and

     Defendant Home Depot U.S.A., Inc. (lessee and operator of Home Depot 6856 hardware

     store) and requests the following relief:

            a)      The Court declare that Defendants have violated the ADA;

            b)      The Court enter an Order directing Defendants to evaluate and neutralize

     their policies, practices and procedures toward persons with disabilities,

            c)      The Court enter an Order requiring Defendants to alter the commercial

     property and Home Depot 6856 such that it becomes accessible to and usable by individuals

     with disabilities to the full extent required by the Title III of the ADA;

            d)      The Court award reasonable costs and attorneys’ fees; and

            e)      The Court award any and all other relief that may be necessary and

     appropriate.

     Dated this 12th day of April 2021.

                                                    Respectfully submitted,

                                                    /s/ J. Courtney Cunningham
                                                    J. Courtney Cunningham, Esq.
                                                    J. COURTNEY CUNNINGHAM, PLLC
                                                    FBN: 628166
                                                    8950 SW 74th Court, Suite 2201
                                                    Miami, Florida 33156


                                                     9
Case 1:21-cv-21396-KMM Document 1 Entered on FLSD Docket 04/12/2021 Page 10 of 10




                                        Telephone: 305-351-2014
                                        Email: cc@cunninghampllc.com
                                        Counsel for Plaintiff




                                        10
